DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Smith on February 25, 2021.

The application has been amended as follows: 

Claim 11. (currently amended) A fountain apparatus for creating a vortex and a

secondary spillover effect, said fountain apparatus comprising:

a base defining, at least in part, having an 

upper opening 

a pump located in the reservoir for pumping the water when activated;

a receptacle having a hollow cylindrical shape with an open top and a sidewall; 
a support platform covering at least a majority of the upper opening, wherein the receptacle is positioned on, and extends in an upward direction from, an upper surface of said support platform;
a vortex drain hole located at a central portion of a bottom of the 

receptacle;

an inflow hole located along a sidewall of the receptacle;

a number of overflow drain holes located in said support platform beyond  

the sidewall of the receptacle, wherein each of said number of overflow 

drain holes are configured to permit an overflow portion of the water from the

receptacle to pass into the reservoir



an elbow extending through the inflow hole



 direct ejection of the water along a portion of the sidewall

immediately adjacent to the elbow and permit sufficient flow of the water

through the elbow to fill the receptacle with the water, cause the overflow

portion of the water in the receptacle to spill out the open top of the

receptacle for drainage through the number of overflow drain holes into the

reservoir, and create the vortex with a remaining portion of the water in the

receptacle; and

tubing extending from the pump to the elbow for transporting the 

water from the reservoir to the elbow when said pump is activated and the water 

is provided;

wherein at least said pump is configured to, when activated and the water 

is provided, fill the receptacle with the water, cause the overflow portion of the

water within the receptacle to spill out the open top of the receptacle and along an outer surface of the sidewall to the number of overflow drain holes, and the remaining portion of the water in the receptacle, wherein said vortex, once fully formed, defines a depression extending from the open top of said receptacle to said vortex drain hole.

Claim 16. (currently amended) The fountain apparatus of claim 11 wherein:

the vortex drain hole is located in the support platform.


Claim 17. (currently amended) The fountain apparatus of claim 11 wherein:

the receptacle comprises a bottom surface; and

the vortex drain hole is located in the bottom surface.


Claim 18. (currently amended) The fountain apparatus of claim 11 further comprising:

a ring having a cylindrical shape and extending in an upward direction from the
support platform, wherein the ring is sized to fit around the sidewall of the receptacle and is at least as tall as the elbow.
Claim 20. (currently amended) A fountain apparatus for creating a vortex and a secondary spillover effect, said fountain apparatus comprising:
a base defining an upper opening and comprising a number of tapered
sidewalls at least partially defining a reservoir,reservoir of the base;
a tank shaped as a hollow cylinder and having an open upper end;

a support platform covering the upper opening, said support platform comprising: 

a number of support members located below, and extending along, said plate;
a ring surrounding an outer surface of a sidewall of the tank; and

a series of overflow drain holes spaced apart from one another in an 

annular arrangement about the ring beyond an outer surface of a sidewall 

of the tank such that said series of overflow drain holes are located

outside of said tank;

wherein said tank is located at, and at least a portion extends above, said

support platform;

an inflow hole located adjacent to an inner surface of the sidewall of 

the tank;

an elbow extending through the inflow hole and positioned to, when said pump is activated and said water is provided, direct ejection of the water along the inner surface of a portion of the sidewall of the tank immediately adjacent to said elbow;
a vortex drain hole located at the center of the plate; and

a tube connecting the pump to the elbow for transporting the 
water from the reservoir to the elbow when said pump is activated and the 
water is provided;

wherein at least said pump, said drain hole, and said elbow are configured to, when said pump is activated and said water is provided, fill spill 
the open upper end of the tank and along the outer surface of the sidewall of the tank to the series of overflow drain holes for draining into the reservoir of the base, thereby creating the secondary effect, and create the vortex with a remaining portion of the water in the tank for draining into said vortex drain hole, wherein said vortex, once fully formed, defines a depression extending from said open upper end of said tank to said vortex drain hole
Election/Restrictions
In light of Applicant’s, amendments, claims 1-6, 8, 10-11, 13-14, 16-18, and 20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 1/3/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/3/2019 is withdrawn.  Claims 9, 12, and 15, directed to the withdrawn species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claims, as amended. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Displays which include structure configured to create a vortex or spillover effect, in a similar manner as the instant apparatus, are put forth in U.S. Patent Nos. 4,258,912 to Reighart, U.S. Patent No. 4,452,562 to Hsu, U.S. Patent No. 6,207,064 to Gargas, U.S. Patent No. 6,527,197 to Lin, and the Endless Vortex Water Fountain from Tillis, amongst others.
The current device defines over known prior art by providing a recycling display wherein fluid is pumped at the wall of a tank, thereby creating a vortex display. The vortex includes a depression that extends from the top of the tank to a drain in the display’s support platform. Fluid at the top of the display spills over the edge of the display, and is recycled for use by drain holes, aligned on the support platform, at the outside of the tank.
While the prior art includes structure configured to produce a vortex, or recycle used fluid, none of which includes the combination of structure put forth by the instant claims. Examiner finds no teaching, suggestion of motivation to combine the disclosures of the prior art. Therefore, the claims define over known prior art and are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752